At the outset, I would like to congratulate Mr. Miroslav Lajčák on his election to the presidency of the General Assembly at its current session. I wish him every success in his endeavours. I also thank His Excellency Mr. Peter Thomson for wisely guiding the work of the previous session, and I commend Secretary-General Guterres for his efforts in revitalizing the role of the United Nations.
Today we are in New York in September. We should think back 16 years ago and remember when terrorism struck this city, claiming the lives of thousands of victims. From this very rostrum, we renew our solidarity with the families of those victims and the families of all victims of terrorism all over the world.
That tragic event ignited an international war against terrorism. That war has spread and has lost its purpose. Its raging fire has spread to other countries, especially in the Middle East. Many countries have felt that raging fire — some directly, while others have borne the burden of the results. It has fed the most heinous forms of terrorism, terrorism that seeks to eliminate humankind, civilization and culture. It has perpetrated the most heinous crimes against our people. It has spared no civilians, no children, no women, no old people. It has spared no cultural or religious landmark. It has also mushroomed and struck five continents, its means growing bloodier by the minute. Its crimes have violated all laws, conventions and international norms. No one knows where this terrorism will reach and how and when it will end.
As the war began in Syria, the situation in Lebanon became destabilized. It was clear that, as an Arab country, it was supposed to be drawn into the circle of terrorism. However, Lebanon was able to prevent that horror, by preserving its unity despite its severe political divisions. No one crossed the red line facing every civilian, and that preserved the unity and security of Lebanon, despite the fact that some terrorists managed to infiltrate our towns and cities and organize armed cells there. With all of its forces, Lebanon was gradually able to eliminate those terrorist cells. Recently, our army emerged victorious against the terrorist organizations of Da’esh and Jabhat Fath Al-Sham and their armies, and ended their military presence in Lebanon.
The burden that the ongoing war in Syria has caused Lebanon greatly exceeds our capacities. However, the Lebanese people have proved that they are humane and responsible. They have welcomed refugees into their homes, schools and hospitals. They have shared their food and their labour market with them throughout the years of conflict to this very day, thereby drastically increasing the country’s unemployment rate. I would like to point out that more than half of our public schools operate in double shift, morning and afternoon, in order to accommodate and educate Syrian children.
Lebanon is a small, densely populated country with limited resources. Its economy has been affected by several crises — first,the global economic crisis, and then the regional wars that have surrounded our country and prevented it from turning to the East and the Arab States that constitute our vital support. Waves of displaced people and refugees have been unleashed, increasing the country’s population by a total of 50 per cent, which means that for every two Lebanese citizens there is one displaced person or refugee. Our population density has increased from 400 to 600 people per square kilometre, resulting in severe overcrowding spread over a total of 10,452 square kilometres. That has adversely affected our economy and led to an increase in the rates of various categories of crime.
More dangerous is the fact that terrorist groups have taken shelter in refugee gathering areas and camps, making them fertile terrain for carrying out terrorist activities and claiming the lives of innocent people. We therefore need to regulate the return of displaced persons to their homeland. That need has become urgent as the situation in most of their original residences has settled.
There are those who talk of voluntary return, while we speak of safe return. There is a difference, and the meetings of the International Syria Support Group have affirmed that difference. Return is either voluntary or safe, depending on the reasons for displacement. In the case of individual or political asylum due to a threat to the safety and security of the individual, the return should be voluntary. That is the case with political refugees, who should themselves decide the timing of their return, which must be coupled with the acceptance of the host country.
As for the current form of collective asylum in Lebanon, it has arisen for economic and security reasons, as an escape from the dangers of war. We therefore call it displacement rather than asylum. It is not coupled with the acceptance of the host country and is not limited to individual asylum; it is, rather, a form of population invasion. As for the claim that such people will not be safe if they return to their country, we are all aware that it is a pretext and that it is unacceptable.
On the one hand, around 85 per cent of Syrian territory has been recovered by the Government. On the other, if the Syrian Government is reconciling with the armed groups that it is fighting and granting them the freedom to choose between remaining in their villages or moving to other regions, what will the Government do with displaced persons who have fled the war? Recent events in Lebanon have confirmed that issue.
On top of this, the displaced are living in misery in an unhealthy environment, despite all the services provided by the international and Lebanese institutions. It is painful for us to be unable to improve their situation, given their great numbers and our limited capacities. There is no doubt that it would be better if the United Nations assisted them in returning to their homeland rather than helping them to remain in camps that lack basic decent living standards.
In addition to the Syrian exodus and the impending financial collapse of the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), Lebanon is burdened by the 500,000 Palestinian refugees who have been displaced from their homeland for 69 years and are still waiting to return to Palestine. We see no serious effort on the part of the United Nations in general, and the Security Council in particular, to implement a two-State solution. On the contrary, the international community, with all of its institutions, is unable to compel Israel to stop building new settlements. The violence continues unabated because people whose identity and land have been stolen cannot be subjugated.
Israel’s approach to the solution has always been based on military force and violation of others’ rights. Lebanon is a case in point. Israel has repeatedly violated both Lebanese sovereignty and resolution 1701 (2006). Some days ago, the Israeli air force bombed Syrian territory from Lebanese air space. A few days later, it carried out an imaginary raid, breaking the sound barrier above Saïda and causing material damage. Moreover, from time to time Israel installs spying devices in Lebanese territory. Those violations are not new. Israel has been doing such things for seven decades now. Records show that there are at least 100 land, sea and air violations of Lebanese sovereignty each and every month. Lebanon has lodged complaints with the Security Council, but so far has been unable to stop those violations.
These seven decades of war with Israel have shown that cannons, tanks and planes do not achieve solutions or peace. There can be no peace without rights and there can be no justice without respect for rights. It is clear that the crime of expelling Palestinians from their land and displacing them cannot be rectified by committing the additional crime of compelling Lebanon to impose naturalization on Palestinians and denying them the right of return. The weakening of UNRWA’s role is a step towards that goal, seeking to end their refugee status in preparation for their resettlement. Lebanon will not allow that to happen. We will refuse to take in those refugees and displaced persons, whatever happens. The choice is ours and ours alone to make.
All these wars have left deep wounds in our society and citizens. They have destroyed civil attitudes and the principles of coexistence, solidarity, tolerance and acceptance among individuals and groups worldwide. Our region has become trapped in a cycle of poverty and is becoming a hotbed of extremism, thereby creating continually deteriorating crises. Any solution must therefore be coupled with economic and social measures that can boost growth, improve social conditions and ensure a decent and stable life for the people of the region.
I therefore call on Members to seriously consider establishing a common market to ensure that we do not live outside the shadow of freedom. Lebanon is itself a model of diversity. Its people, cultures and civilizations have always been diverse. They are the result of an amalgamation born in ancient times — from Aramaic, the language of Jesus Christ, to Arabic, the language of the prophet, in addition to Phoenician, Roman, Greek, Latin, Persian and Coptic. We must not forget that the Lebanese people have long brought Muslims and Christians of different sects together. Despite a history of war and its repercussions, we have enjoyed peace and its positive aspects. Given our experience in coexistence and our comprehensive culture, Lebanon can be an oasis where the world can meet and engage in dialogue.
After the end of the First World War, the League of Nations was established to maintain world peace. However, it failed and the Second World War broke out only two decades later. At the end of that war, the United Nations was established with the main objective of peacefully resolving disputes among countries and preventing future wars. But has it been successful in achieving that goal? The answer to that question is not difficult. The explosive world around us is the answer.
World War Three has assumed a new form. It is no longer a war among nations, but rather a devastating internal war. Many countries have exploded for religious and ethnic reasons related to extremism and the rejection of others’ rights to exist. As for the division of States into sectarian and ethnic groups, it is definitely not the solution and will never prevent wars. On the contrary, that approach can serve only to increase fanaticism, extremism and conflict. The solution will come only through intellectual and cultural change.
Hence the urgent need for an institution dedicated to providing peace education. That has become crucial, since only a new culture of peace and forgiveness that teaches the principles of living together — also known as coexistence, in which people respect freedom of conscience and the right to hold differing opinions — can confront terrorism and create societies capable of establishing peace among people and nations; a culture that brings people together and contributes to strengthening relations among different societies; a culture that assists in adopting the language of dialogue as a means of conflict resolution.
The role and mission of Lebanon is to wage war against the ideology of terrorism. Lebanon, in its pluralistic society, is the antithesis of the unilateralism represented by Da’esh and its peers. That is the basic effort that the United Nations must undertake — to intellectually fight terrorism, which has no geographic borders. It is an intellectual infection, transmitted electronically around the world.
For all of those reasons, I propose Lebanon’s candidacy as a permanent centre, independent of the United Nations, for dialogue among different civilizations, religions and races. We hope that Member States will support Lebanon when that proposal is submitted so that we can work together to secure the aspirations of the United Nations as an institution and as nations seeking peace and a decent life for all people in a world of security and stability.